The basis of the motion to dismiss is the alleged want of jurisdiction ratione materiæ in this court to hear and determine this appeal because of the alleged fact that the amount in controversy is in excess of $2,000, the maximum jurisdiction of this court in moneyed demands.
The record indicates that this appeal was taken by plaintiff from a judgment dismissing his suit for damages for slander. It is true that in the prayer of the petition the plaintiff fixes his damages in the sum of $25,000, but since under the jurisprudence of this state no award of damages, upon a similar cause of action, has ever been approved in excess of the sum of $2,000, the maximum limit of our jurisdiction, we are of the opinion that the demand of the plaintiff in this case is inflated, and that the real amount in controversy is well within our jurisdiction. See Lebert v. Daily States Pub. Co. et al., 123 La. 594, 49 So. 206, 23 L.R.A. (N.S.) 726, 131 Am. St. Rep. 356; Bache v. Stoltz, 16 La. App. 524, 134 So. 112.
The motion to dismiss will be denied.
Motion denied.